Title: Thomas Jefferson to Rembrandt Peale, 11 August 1813
From: Jefferson, Thomas
To: Peale, Rembrandt


          Dear Sir Monticello Aug. 11. 13.
          I duly recieved by mr Correa your favor of July 13. and with it the peices of agate & Madrepore sent me thro’ Genl Armstrong & to your care.
			 the transaction stated in the letter accompanying them had so
			 entirely escaped my memory, that the name being subscribed in illegible characters, I am not able to
			 ascertain from whom it comes. I am not however the less obliged to one who recollects to do a kind office when I had forgotten the having requested it. I
			 sincerely wish you success in the
			 establishment of your museum. these things kindle a thirst for knolege, and often
			 draw to useful things objects those who would otherwise employ themselves frivolously.
			 should any circumstance ever lead you within striking distance of Monticello I should be very happy to recieve you. Accept the assurance of my great esteem & respect.
          Th:
            Jefferson
        